Citation Nr: 1826342	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to specially adapted housing or special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970 and from September 1975 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his September 2014 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In September 2016, however, the Veteran withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).


FINDINGS OF FACTS

1.  The Veteran is entitled to compensation for permanent and total disability due to multiple service-connected disabilities, including the loss or loss of use of both lower extremities, from diabetic peripheral neuropathy of the bilateral lower extremities, together with residuals of organic disease or injury, diabetes mellitus, type II, arthritis, and hypertension, that so affect the functions of balance or propulsion as to preclude locomotion without the aid of a combination of a brace, cane, walker, wheelchair, and scooter.

2.  The issue of entitlement to a special home adaptation grant is moot, due to the award of specially adapted housing in the present Board decision.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing are met.  38 U.S.C. §§ 2101(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(2), 3.809, 4.63 (2017).

2.  The claim for entitlement to a special home adaptation grant is dismissed as moot.  38 U.S.C. §§ 2101(b), 7105 (2012); 38 C.F.R. § 3.809a (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).  Given the favorable disposition of the Veteran's claim for specially adapted housing, the Board finds that all notification and development action needed to fairly adjudicated this claim have been accomplished.

Specially Adapted Housing/ Special Home Adaptation Grant

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C. § 2101(a) (2012); 38 C.F.R. § 3.809(b) (2017).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).  "Loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63.

The Veteran is service connected for glomerulopathy associated with diabetes, with erectile dysfunction, with a 100 percent rating; retinopathy of both eyes associated with diabetes, with a 70 percent rating; 60 percent ratings for peripheral neuropathy of the left and right lower extremities with hallux valgus and degenerative arthritis of the first metatarsophalangeal joint and left plantar fascial calcaneal spur and diabetic ulcer of the right heel; a 40 percent rating for peripheral neuropathy of the right upper (dominant) extremity; a 30 percent rating for peripheral neuropathy of the left upper extremity; diabetes with erectile dysfunction, with a 20 percent rating; anemia associated with diabetes, with a 10 percent rating, hypertension, with a 10 percent rating; and noncompensable ratings for status post bunionectomy scar, status post bilateral fracture of the angles of the mandible, and amputation of the fifth metatarsal of the left foot due to osteomyelitis associated with diabetes.  The combined evaluation for compensation purposes is 100 percent with special monthly compensation on account of being so helpless as to be in need of regular aid and attendance while not hospitalized at U.S. government expense (SMC-L) and special monthly compensation based on loss of use of a creative organ (SMC-K).  

The Veteran maintains that his service-connected conditions require modifications to his home to accommodate his wheelchair and therefore, he is entitled to special adapted housing or a special housing adaptation grant. 

Upon review of the evidence of record, the Board finds that entitlement to specially adapted housing is warranted.  

The Board notes that the Veteran is receiving compensation for permanent and total service-connected disability due to his 100 percent rating for glomerulopathy associated with diabetes, with erectile dysfunction.  

Additionally, the evidence reflects that the Veteran's disabilities results in the loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  In this regard, a November 2008 private medical record found the Veteran had limited walking ability due to his chronic diabetic ulcers of the heels and midfoot.  A January 2010 VA examination determined that the Veteran had diabetic peripheral neuropathy of the feet such that the Veteran had total stocking numbness of the lower extremities from the knees distally to light touch.  The examiner stated that the Veteran could not walk more than 100 yards in total, and required a use of cane to walk that distance.  He was not able to drive due to an inability to feel the pedals of the automobile.  He was noted to have weakness in both ankles.  His neuropathy was noted to be severe.  He was noted to be unable to stand for more than a minute and required use of a cane to do so.  In February 2011, the Veteran submitted an examination for housebound status or permanent need for regular aid and attendance signed by one of his private physicians.  The physician reported that the Veteran had an unsteady gait, open foot wounds which required daily bandage changes, an inability to stand for an extended period of time, poor balance, extreme fatigue, and required the use of an assistive device to walk, specifically indicating his ambulatory distance with assistive devices was less than 20 feet.  In his September 2014 Appeal to the Board of Veterans' Appeals, Form 9, the Veteran indicated he now used a wheelchair and required adapted housing to accommodate the device.

Resolving all doubt in favor of the Veteran, the Board finds that the Veteran's disabilities are permanent and total.  Furthermore, the Veteran's service-connected diabetic peripheral neuropathy of the bilateral lower extremities together cause loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809(b)(3).

Thus, after reviewing the evidence of record in a light most favorable to the Veteran, the Board finds that the foregoing facts show that the Veteran meets the criteria for specially adapted housing.  38 U.S.C. § 2101(a); 38 C.F.R. § 3.809(b). The medical and lay evidence of record establishes that the Veteran requires the constant use of a combination of either a cane or a wheelchair as normal modes of locomotion due to service-connected disabilities.  38 C.F.R. § 3.809(c).  In such cases, the benefit of the doubt is resolved in favor of the Veteran. 

With respect to the issue of special home adaptations, the Board notes that such benefit is only provided when entitlement to specially adapted housing is not established.  38 C.F.R. § 3.809a.  Here, for the reasons detailed above, the Board has determined the Veteran is entitled to specially adapted housing.  Therefore, the claim for special home adaptations is dismissed as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to specially adapted housing is granted.

Entitlement to special home adaptation is dismissed.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


